NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted June 23, 2009*
                                    Decided June 23, 2009

                                            Before

                              RICHARD D. CUDAHY, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐4020

BRIAN HILVETY,                                       Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Central District of Illinois.

       v.                                            No. 08‐2188

R.A. MITCHELL and ARLIE                              Michael P. McCuskey,
ALEXANDER,                                           Chief Judge.
      Defendants‐Appellees.

                                          O R D E R

       Brian Hilvety, proceeding pro se, sued two employees of the Internal Revenue
Service in Illinois state court.  The case was removed to federal district court where it was
dismissed.  We affirm the judgment.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 08‐4020                                                                                Page 2

        This action arose when the IRS, through the named defendants, filed tax liens against
Hilvety in Macon County, Illinois.  The two liens list unpaid income taxes dating back as far
as 1997.  Hilvety responded by suing the two IRS employees in the Circuit Court of Macon
County, accusing them of violating his rights under the Constitution.  Essentially, though,
Hilvety simply claims that the tax liens are invalid because they are not premised on a
judgment from an Illinois court.  Hilvety asked the state court to invalidate the liens and
remove them from the county records.  The United States, construing the lawsuit as one
against the defendants in their official capacity, removed the action to federal court.  The
district court then dismissed the complaint with prejudice for, among other grounds, failure
to state a claim.

        On appeal Hilvety argues that removal of his case to federal court was improper; he
also repeats his contention that the tax liens are invalid because they are not premised on
state‐court judgments.  Both assertions are frivolous.  Hilvety’s lawsuit alleges that federal
employees engaged in unconstitutional conduct in the course of their employment, so
removal to federal court was appropriate under both § 1441(a) and § 1442(a)(1) of Title 28. 
See Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005); Moran v.
Rush Prudential HMO, Inc., 230 F.3d 959, 966 (7th Cir. 2000); Straus v. United States, 196 F.3d
862, 863 (7th Cir. 1999).  Moreover, dismissal was proper because no state‐court judgment is
required for the IRS to file a notice of federal tax lien.  See 26 U.S.C. §§ 6321, 6323; United
States v. Swan, 467 F.3d 655, 656 (7th Cir. 2006).

        This litigation is the latest in a series of frivolous lawsuits by Hilvety.  When we last
encountered him, we sanctioned him $8,000 for filing a frivolous appeal.  See Hilvety v.
Comm’r of Internal Revenue, 216 F. App’x. 582, 584 (7th Cir. 2007).  That sanction remains
unpaid.  We order Hilvety to show cause within 14 days why further sanctions (including a
filing bar under Support Sys. Intʹl, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir.1995)) should not be
imposed. 

                                                                                    AFFIRMED.